DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the preliminary amendment filed 8/8/2018.  As directed, claims 1-23 have been canceled and claims 24-47 have been added.  Thus claims 24-47 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, “receiving an input of whether ROSC in the patient has occurred” on line 5 is unclear.  It is unclear how “whether return of ROSC” can be an input.  Is the method receiving an input of a value indicative of ROSC?  For purposes of examination, the claim includes receiving an input of a value indicative of whether ROSC has occurred. Further, “adjusting a partial pressure of CO2” on line 9 is unclear.  It is unclear what is being adjusted.  Does the claim include adjusting partial pressure of the patient or adjusting partial pressure setting of a device?  Also, “the patient’s lungs” on line 10 should be recited as –lungs of the patient--, and “the patient’s tissues on line 11 should be recited as –tissues of the patient-.-.

Regarding claim 42, “receive input indicating ROSC has occurred” is unclear since an input is previously claimed in claim 1.   Thus, it is unclear whether the same or a different input is being claimed.
Claims 25-3, 39-41, and 43-47 ae rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-26, 31, and 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fisher et al. (2004/0206354) in view of Kruse (5,743,259).
Regarding claims 24 and 25, Fisher discloses a method for providing resuscitation treatment to a patient in cardiac arrest ([0057] lines 1-10) comprising: receiving at least two measurements of CO2 concentration in an airway of the patient via a first sensor ([0024] last 10 lines discloses using a capnograph as sensor to measure CO2 concentration. Thus, the capnograph would take multiple measurements in accordance with its sampling rate; i.e. [0150] 2); receiving an information (CO2 value) which can indicate whether return of spontaneous circulation in the patient has occurred ([0024] lines 5-22 discloses the capnograph automatically detects carbon dioxide in a patient's expired breath and thus would detect the well-known rise in expired CO2 following return of spontaneous circulation. In addition, the return of spontaneous breathing would cause increases in inspiration and [0085] lines 5-20 disclose that increases in inspiration produce increases in CO2 addition in the breathing gas); processing the at least two measurements  of CO2 concentration ([0024] lines 5-22); and adjusting partial pressure of CO2 based at least in part of the two measurements ([0024] lines 1-15) to a partial pressure high enough to slow expiration of CO2 from the patient's lungs ([0033] lines 10-15, [0057] lines 1-11) and thereby able to maintain on increased PCO2 in the patient's tissues for period of time (i.e. period until the diagnostic or medical procedure is complete as predetermined period, [0057] last 8 lines, [0059] lines 10-17 or period during resuscitation , [0057] lines 1-2, as predetermined period.  Alternatively, the period during which the ventilator is operational and delivering gas as automatically determined period, see [0025] lines 6-11) before and following return of spontaneous circulation (abstract line 1 discloses maintaining isocapnia and receiving CO2 reduces the loss of CO2, [0057] lines 1-11).
Fisher discloses information (CO2) but does not specifically disclose the information is provided as an input.  However, ruse teaches a user interface (72) configured to capture input (i.e. carbon dioxide levels).  It would have been obvious to one of ordinary skill the art at the time the invention was made to provide the controller of Fisher with a display as taught by Kruse in order to provide the advantage of enhanced user feedback and reference for safety and efficacy.
EtCO2) indicative of a concentration of CO2 in a tissue of the patient (PaCO2), processing the one or more input signals (PETCO2) indicative of the concentration of CO2 of the tissue of the patient to provide a measurement of the concentration of CO2 in the tissue of the patient ([0024] last 10 lines).
	Regarding claim 31, Fisher teaches adjusting the partial pressure of CO2 impacts the pH of the patient's tissues for a predetermined period of time following ROSC (abstract line 1 discloses maintaining isocapnia and receiving CO2 reduces the loss of CO2, [0057] lines 1-11; therefore, since CO2 is acidic, adding CO2 affects the patient’s pH).
Regarding claim 39, Fisher discloses valves (21, 22) configured for adjusting a mixture of inspiratory gas to the patient ([0031] lines 1-15).
Regarding claim 40, Fisher discloses that the valves (21, 22) are configured to add CO2 to the mixture of inspiratory gas based on a determined CO2 partial gas pressure adjustment ([0030] lines 1-10).
Regarding claim 41, Fisher discloses electronic control the valves (21, 22) when a patient inhales which is thus at least indicative that ROSC has occurred ([0025] last 5 lines).
Regarding claim 42,the modified Fisher discloses (see fig. 1 of Kruse) a user interface (72) configured to capture input (i.e. carbon dioxide levels) which are able to indicate via rising in value that ROSC has occurred (col. 8 lines 65-68 through col. 9 lines 1-10 of Kruse).


Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fisher in view of Kruse, as applied to claim 26 above, and further in view of Packer et al. (5,402,796).
Regarding claims 27 and 28, Fisher teaches the claimed invention except for measuring via a second sensor a pH of the tissue of the patient and adjusting the partial pressure of CO2 added based on a patient’s pH.  However, Packer discloses a control algorithm, in the form of the mathematical model Henderson-Hasselbach equation, for determining (with a pH detector) and maintaining pH of blood with setting a set point of partial pressure of carbon dioxide in the blood (col. 5, lines 8-15) using a ventilator (automatically). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the controller of Fisher with a pH detector and maintaining algorithm as taught by Packer in order to provide the advantage of maintaining optimal CO2 levels.

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fisher in view of Kruse, as applied to claim 24 above, and further in view of Elaz (2005/0124866).
Regarding claim 38, Fisher substantially teaches the claimed invention except for a display, wherein the processor is further configured to control the display to cause the instruction to be displayed to a clinician.  However, Elaz teaches a display (222) wherein the processor (220) is configured to control the display for displaying instructions to the clinician ([0029] last 10 lines).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the ventilator of Fisher with a display as taught by Elaz to provide the advantage of enhanced quantification and useable data.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.10/071,218 in view of Kruse. 
The instant claim 1 is a broader version of the patented claim 1 (i.e.  The instant claim 1 does not include the structural elements of a memory).  In the instant claim 1, all structural elements are included in the patented claims except for receiving an input.  However, Kruse teaches receiving an input (a user interface (72) configured to capture input (i.e. carbon dioxide levels) which are able to indicate via rising in value that ROSC has occurred (col. 8 lines 65-68 through col. 9 lines 1-10 of Kruse).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the sensor of the patented claim 1with an input as taught by Kruse to provide the advantage of enhanced quantification and useable data.
Any infringement over the patented claim would also infringe the instant claims.  Hence, the instant claim does not differ in scope over the patent claim.


Allowable Subject Matter
Claims 29, 30, 32-37, and 43-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerder-Kallisch et al. (2006/0118110) discloses an anesthesia device with display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LaToya M Louis/
Primary Examiner, Art Unit 3771